Case 19-12809-JKS             Doc 441       Filed 04/10/19 Entered 04/10/19 14:43:25                     Desc Main
                                           Document      Page 1 of 4


    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com

    Counsel to the Debtors
    and Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


    In re:                                                     Chapter 11

    NEW ENGLAND MOTOR FREIGHT, INC.,                           Case No. 19-12809 (JKS)
    et al.,
                                                               (Jointly Administered)
                        1
             Debtors.

                             NOTICE OF AUCTION AND SALE HEARING

PLEASE TAKE NOTICE THAT:

        1.      On March 25, 2019, the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) filed a motion (the “Motion”)2 [Docket No. 335] for entry of orders,
among other things (i) approving bidding procedures (the “Bidding Procedures”) in connection
with the sale (the “Sale”) of substantially all assets of Debtors’ Eastern Freight Ways, Inc.
(“Eastern”), Carrier Industries, Inc. (“Carrier”) and certain rolling stock owned by New England
Motor Freight, Inc. (“NEMF”) (collectively, the “Assets”), (ii) scheduling an auction and a hearing
(the “Sale Hearing”) to consider approval of the Debtors entering into a Sale, (iii) approving the
form and manner of notice thereof and (iv) granting related relief. The Motion additionally
requests entry of an order or orders (i) authorizing and approving a Sale free and clear of liens,



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.




                                                           1
Case 19-12809-JKS       Doc 441      Filed 04/10/19 Entered 04/10/19 14:43:25             Desc Main
                                    Document      Page 2 of 4


claims, encumbrances and interests, (ii) approving the assumption and assignment of executory
contracts and unexpired leases and (iii) granting related relief.

         2.    The Debtors are seeking to sell the Assets to the Successful Bidder or Back-Up
Bidder. Approval of the sale of Assets to either the Successful Bidder or Back-Up Bidder may
result in, among other things, the assumption, assignment and/or transfer by the Debtors of certain
executory contracts and unexpired leases. If you are a party to an executory contract or lease with
one or more of the Debtors, you will receive a separate notice that contains relevant dates and other
information that may impact you as a party to an executory contract or lease.

         3.      Notwithstanding anything to the contrary in the Sale Motion, Bidding Procedures,
any other orders entered by the Court, or otherwise, without the necessity of a further hearing or
authorization of the Court, the Debtors, in their discretion, shall be authorized (but not required)
to accept a stalking horse bid from a Qualified Bidder (the “Stalking Horse Bid”) and enter into a
purchase agreement (the “Stalking Horse Purchase Agreement”) with such Qualified Bidder (the
“Stalking Horse Bidder”) if the Debtors determine, in their discretion, that entry into such a
Stalking Horse Purchase Agreement on such terms and conditions that the Debtors, in the Debtors’
discretion, reasonably determines are in the best interests of the estates. If the Debtors designate
a Stalking Horse Bidder, the Debtors shall within two (2) days thereof file a notice of such
determination with the Bankruptcy Court, which notice shall (i) identify the Stalking Horse Bidder,
(ii) set forth the amount of any Break-Up Fee and/or Expense Reimbursement proposed to the
Stalking Horse Bidder, (iii) include a copy of the Stalking Horse Bidder’s Qualified Bidder
Purchase Agreement, which competing Qualified Bidders must then use as the basis to submit
their Qualified Bids, and (iv) shall include modifications to the Bidding Procedures and Auction
procedures necessary to account for the Stalking Horse Bid.

        4.      On April 8, 2019, the United States Bankruptcy Court for the District of New Jersey
entered the Bidding Procedures Order [Docket No. 427]. Pursuant to the Bidding Procedures
Order, if the Debtors receive more than one Qualified Bids (as defined in the Bidding Procedures),
the auction for the Assets shall take place on May 14, 2019, at 10:00 a.m. (prevailing Eastern
time), at the offices of Gibbons P.C., One Gateway Center, Newark, New Jersey 07102, or at such
other place and time as the Debtors shall notify all Qualified Bidders and other invitees. Only
parties that have submitted a Qualified Bid in accordance with the Bidding Procedures, attached
to the Bidding Procedures Order as Exhibit 1, by no later than May 9, 2019, at 4:00 p.m.
(prevailing Eastern time) (the “Bid Deadline”), may participate at the Auction. Any party that
wishes to take part in this process and submit a bid for the Assets must submit its bid prior to the
Bid Deadline and in accordance with the Bidding Procedures. Failure to abide by the Bidding
Procedures may result in a bid being rejected.

       5.     The Sale Hearing to consider approval of the Sale of the Assets to the Successful
Bidder or Back-Up Bidder free and clear of all liens, claims and encumbrances will be held before
the Honorable Jack Sherwood in the United States Bankruptcy Court District of New Jersey on
May 16, 2019, at 10:00 a.m. (prevailing Eastern time), or at such other time thereafter as counsel
may be heard. The Sale Hearing may be adjourned from time to time and notice of such
adjournment will be filed on the Court’s docket.




                                                 2
Case 19-12809-JKS        Doc 441     Filed 04/10/19 Entered 04/10/19 14:43:25             Desc Main
                                    Document      Page 3 of 4


        6.     Objections, if any, to the Sale, or the relief requested in the Motion (other than with
respect to cure amounts and adequate assurance which are subject to a separate notice) must: (a)
be in writing; (b) comply with the Bankruptcy Rules and the Local Rules; (c) be filed with the
Clerk of the Bankruptcy Court, on or before May 6, 2019 at 4:00 p.m. (prevailing Eastern time);
and (d) be served so as to be received no later than 4:00 p.m. (prevailing Eastern time) on the same
day, upon (i) counsel for the Debtors, Gibbons P.C., One Gateway Center, Newark, N.J. 07102
(Attn: Karen Giannelli, Esq. (kgiannelli@gibbonslaw.com); and (ii) counsel for the Official
Committee of Unsecured Creditors, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland,
NJ 07068 (Attn: Mary E. Seymour, Esq (mseymour@lowenstein.com) and Elliott Greenleaf, P.C.
(Attn: Rafael X. Zahralddin-Aravena, Esq. (rxza@elliottgreenleaf.com) (collectively, the “Bid
and Objection Notice Parties”).

     7.  UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN
ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT AND THE BANKRUPTCY COURT MAY GRANT THE
RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER HEARING AND
NOTICE.

         This Notice and the Sale Hearing is subject to the complete terms and conditions of the
Motion, the Bidding Procedures Order, and the Bidding Procedures, which shall control in the
event of any conflict and the Debtors encourage parties-in-interest to review such documents in
their entirety. Parties interested in receiving more information regarding the sale of the
Assets or in obtaining a copy of any related document, subject to any necessary
confidentiality agreement, should contact Mark Karbiner, Senior Director, Phoenix Capital
Resources,        110      Commons         Court,        Chadds       Ford,      PA       19317
(mkarbiner@phoenixcapitalresources.com). In addition, copies of the Motion, the Bidding
Procedures Order, and this Notice can be found: (a) on the Court’s website and (b) with the
Clerk of the Bankruptcy Court. Copies of the documents may also be viewed on the internet
free of charge on the Debtors’ Claims Agent’s website for the chapter 11 cases
(https://www.donlinrecano.com/Clients/nemf/index).

 Dated: April 8, 2019                                 GIBBONS P.C.

                                                      By:/s/ Karen A. Giannelli
                                                      Karen A. Giannelli, Esq.
                                                      Mark B. Conlan, Esq.
                                                      Brett S. Theisen, Esq.
                                                      One Gateway Center
                                                      Newark, New Jersey 07102
                                                      Telephone: (973) 596-4500
                                                      Facsimile: (973) 596-0545
                                                      E-mail: kgiannelli@gibbonslaw.com
                                                              mconlan@gibbonslaw.com
                                                              btheisen@gibbonslaw.com

                                                      Counsel to the Debtors
                                                      and Debtors-in-Possession




                                                  3
Case 19-12809-JKS   Doc 441    Filed 04/10/19 Entered 04/10/19 14:43:25   Desc Main
                              Document      Page 4 of 4




                                        4
